          Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

LAURA LATRIECE LUCKADUE                                                          PLAINTIFF

V.                            NO. 4:20CV00015 JM/PSH

ANDREW SAUL, COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                DEFENDANT

                          RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge James M. Moody, Jr. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Laura Latriece Luckadue, applied for disability benefits on

November 25, 2015, alleging disability beginning on January 1, 2015.2 (Tr. at 10).



1
  On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social
Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted
as the Defendant.
2
 The relevant time-period for determination of benefits in this case is January 1, 2015 through
July 9, 2018. (Tr. at 23).
          Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 2 of 9




The application was denied initially and upon reconsideration Id. After conducting

a hearing, the Administrative Law Judge (“ALJ”) denied Ms. Luckadue’s claim. (Tr.

at 23). The Appeals Council denied her request for review. (Tr. at 1). The ALJ’s

decision now stands as the final decision of the Commissioner, and Ms. Luckadue

has requested judicial review. For the reasons stated below, the Court should affirm

the decision of the Commissioner.

II. The Commissioner=s Decision:

       The ALJ found that Ms. Luckadue had not engaged in substantial gainful

activity since alleged onset date of January 1, 2015.3 (Tr. at 12). At Step Two of the

sequential five-step analysis, the ALJ found that Ms. Luckadue had the following

severe impairments: generalized anxiety disorder, major depressive disorder,

borderline intellectual functioning, and bipolar II disorder. Id.

       After finding that Ms. Luckadue’s impairments did not meet or equal a listed

impairment (Tr. at 13), the ALJ determined that Ms. Luckadue had the residual

functional capacity (“RFC”) to perform work at all exertional levels, with

limitations. (Tr. at 16). The work must be limited to simple, routine, repetitive task

jobs, with supervision that is simple, direct, and concrete (SVP 1 or 2 jobs that can

be learned in 30 days). Id. The work must have no more than occasional changes to



3
 Ms. Luckadue worked during the relevant time-period, but the work did not rise to the level of
substantial gainful activity. (Tr. at 12-13).
            Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 3 of 9




the workplace setting and there must be no interaction with the general public

required in the work duties. Id.

       The ALJ next found that Ms. Luckadue was unable to perform any of her past

relevant work. (Tr. at 22). The ALJ relied on the testimony of a Vocational Expert

("VE") to find that, considering Ms. Luckadue's age, education, work experience,

and RFC, jobs existed in significant numbers in the national economy that she could

perform. (Tr. at 22-23). Therefore, the ALJ found that Ms. Luckadue was not

disabled. Id.

III.   Discussion:

       A.     Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an

                                         3
           Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 4 of 9




       opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      The United States Supreme Court recently held that “whatever the meaning

of ‘substantial’ is in other contexts, the threshold for such evidentiary sufficiency [in

Social Security Disability cases] is not high. Substantial evidence…is more than a

mere scintilla. It means—and means only—such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.

Ct. 1148, 1154 (2019).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477. The Court has reviewed the entire record, including the briefs, the

ALJ’s decision, and the transcript of the hearing.

      B.    Ms. Luckadue=s Arguments on Appeal

      Ms. Luckadue contends that substantial evidence does not support the ALJ=s

decision to deny benefits. She argues that the ALJ did not assign proper weight to

the opinion of Jennifer Sisco, APN, and that the ALJ did not fully consider the

chronic nature of Ms. Luckadue’s mental impairments. After reviewing the record

                                           4
         Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 5 of 9




as a whole, the Court concludes that the ALJ did not err in denying benefits.

      Ms. Luckadue certainly suffered from mental impairments that affected her

abilities to function in a workplace. She treated throughout the relevant time-period

with mental health professionals. At times, she exhibited symptoms from anxiety,

depression, hallucinations, and panic attacks, and she said that she had trouble

getting along with coworkers and supervisors. (Tr. at 476-529). Ms. Luckadue was

working at the time she applied for benefits; also, she testified at the hearing that she

was working part-time at Olive Garden, and only had a “slight problem” getting

along with coworkers there. (Tr. at 41-50, 296, 476-491). Ms. Luckadue explained

that her mental problems caused her to be late to work on a regular basis, and that

this made her unemployable. However, when she took her medication as prescribed,

her anxiety and depression improved and she said she was not having as much

trouble getting to work. (Tr. at 445-532).

      Ms. Luckadue said she could not afford prescription Latuda due to the high

price, but when she did take it, she felt better. (Tr. at 496-49, 520-523)). At a June

2016 therapy appointment, Ms. Luckadue was positive and laughed and smiled

throughout the session. (Tr. at 446). She said Ativan helped her stay calm and

focused. (Tr. at 406). Her doctor’s notes from March 2016 showed she was gainfully

employed as of that time. (Tr. at 406). By September 2017, Ms. Luckadue showed

                                             5
         Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 6 of 9




positive change and had gotten a new job. (Tr. at 496). Working generally

demonstrates an ability to perform a substantial gainful activity, and it is inconsistent

with complaints of disabling conditions. Naber v. Shalala, 22 F.3d 186, 188-89 (8th

Cir. 1994). In 2018, Ms. Luckadue’s therapist noted that she was easy to engage and

interacted easily, but was focused on getting her disability. (Tr. at 502). The record

reflects that a few traumatic events caused heightened stress and anxiety for Ms.

Luckadue, but these were acute exacerbations, and medication and therapy mitigated

her symptoms.

      Ms. Luckadue said she could perform a variety of daily activities, like

shopping, going to church, visiting with friends, and cooking with her sister. (Tr. at

42-55, 320-326). She could take care of her personal needs, take care of her dog, and

watch TV. Id. Such daily activities undermine her claims of disability. Shannon v.

Chater, 54 F.3d 484, 487 (8th Cir. 1995)

      On Feb 16, 2016, Ms. Luckadue performed poorly on an IQ test administered

by a consultative examiner. (Tr. at 394-399). But the examiner said that she was

likely malingering and did not give her best effort during the evaluation. Id. He said

that the tests results were invalid for this reason. Id.

      Jennifer Sisco, APN, treated Ms. Luckadue from 2016 forward, and she filled

out a medical source opinion on January 9, 2018. (Tr. at 465-466). The opinion was

                                            6
         Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 7 of 9




on a checkbox form with little elaboration, but the ALJ gave some weight to the

opinion. (Tr. at 20). Ms. Sisco said that Ms. Luckadue would be seriously limited,

but not precluded, from maintaining a work schedule and having punctual

attendance, completing a normal workday, performing at a consistent pace, and

getting along with peers in a workplace setting. Id. She said Ms. Luckadue would

miss work about three days per month. Id. In other areas of workplace functioning,

Ms. Sisco found that Ms. Luckadue did not have serious problems. Id. The ALJ

admitted that the opinion was based upon longitudinal treatment of Ms. Luckadue

and thus, he gave it some weight (Tr. at 20); the opinion supported the RFC finding

that Ms. Luckadue could perform simple, unskilled work. (Tr. at 16). The ALJ even

added the more restrictive limitation to no more than occasional changes in the

workplace, demonstrating that he credited Ms. Luckadue’s subjective symptoms to

a great degree. Id. Where an opinion is only partially consistent with other evidence

in the record, an ALJ may give significant weight to some aspects of the opinion

while discounting portions of the opinion that are not supported. Craig v. Apfel, 212

F.3d 433, 436 (8th Cir. 2000). Moreover, the interpretation of a physician’s findings

is a factual matter left to the ALJ’s authority. See Mabry v. Colvin, 815 F.3d 386,

391 (8th Cir. 2016). The ALJ fully discussed and incorporated Ms. Sisco’s opinion,

and he did not err in the weight he assigned to it.

                                           7
         Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 8 of 9




      Ms. Luckadue contends that the ALJ did not fully appreciate the nature of her

mental illness, and that she was unable to work in spite of good progress in treatment.

She asserts that mental illness is marked by periods of remission that result in an

inability to work. Ms. Luckadue was often alert and engaged with her providers, did

not have problems filling out her disability paperwork or communicating to the

intelligence testing examiner, and was able to enjoy time with her family. In his

opinion, the ALJ pointed to improvement when she was compliant with medications,

as well as the situational nature of her anxiety (she struggled with the death of family

members). (Tr. at 13-20). His analysis considered fully Ms. Luckadue’s symptoms

and her periods of remission, and showed he had a clear understanding of her mental

illness. The record as a whole simply does not demonstrate that Ms. Luckadue was

precluded from performing all work.

VI.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that Ms.

Luckadue was not disabled. The ALJ gave appropriate weight to Ms. Sisco’s opinion

and properly considered all of the evidence of mental illness. The decision, therefore,

should be affirmed. The case should be dismissed, with prejudice.




                                           8
  Case 4:20-cv-00015-JM Document 15 Filed 08/18/20 Page 9 of 9




IT IS SO ORDERED this 18th day of August, 2020.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               9
